United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60139
                          Summary Calendar



SYED ABUL HOSSAIN, SHAHANAZ KAZAL BEGUM

                     Petitioners

     v.

IMMIGRATION AND NATURALIZATION SERVICE

                     Respondent

                         --------------------
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                 BIA Nos. A73 646 990 & A73 646 991
                         --------------------

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Syed Hossain and his wife, Shahanaz Begum,** petition for

review of an order of the Board of Immigration Appeals (BIA)

denying their motion to reopen based on changed circumstances.

Hossain contends that because the October 1991 elections returned

the Bangladesh National Party (BNP) to power the BIA should have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Because Begum’s claim is derivative of Hossain’s, we
shall refer to the petitioners as Hossain.
                          No. 02-60139
                               -2-

reopened the proceedings in which his application for asylum and

withholding of deportation was denied.   Hossain’s asylum claim

asserted that he had been persecuted by BNP members due to his

membership in the Jatiyo Party.   He argues that in affirming the

denial of his original application the BIA relied solely on the

prior change in circumstances in Bangladesh during which the

Awami Party gained control.   He asserts that the BIA erred by

requiring him to conclusively establish his eligibility for

asylum.

     We hold that it was not improper for the BIA to weigh the

evidence submitted by Hossain in support of his motion to reopen

and that it did not abuse its discretion by denying that motion.

See De Morales v. INS, 116 F.3d 145, 147 (5th Cir. 1997); Faddah

v. INS, 553 F.2d 491, 494-95 (5th Cir. 1977).   Accordingly, the

petition for review is DENIED.